                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF TENNESSEE
                          NORTHEASTERN DIVISION

UNIVERSAL LIFE CHURCH                     )
MONASTERY STOREHOUSE, a                   )
Washington non-profit corporation;        )
ERIN PATTERSON, individually;             )
GABRIEL BISER, individually; and          )
JAMES WELCH, individually,                )
                                          )
        Plaintiffs,                       )
                                          )
v.                                        )      CIVIL ACTION NO.: 2:19-cv-00049
                                          )      Chief Judge Waverly D. Crenshaw
WAYNE NABORS, in his official             )      Magistrate Judge Alistair Newbern
capacity as County Clerk of Putnam        )
County, Tennessee; LISA DUKE              )
CROWELL, in her official capacity as      )
County Clerk of Rutherford County,        )
Tennessee; WILLIAM KNOWLES,               )
in his official capacity as County Clerk )
of Hamilton County, Tennessee;            )
ELAINE ANDERSON, in her official          )
capacity as County Clerk of Williamson )
County, Tennessee; and HERBERT H. )
SLATERY, III, in his official capacity as )
Attorney General of the State of          )
Tennessee.                                )
                                          )
        Defendants.                       )


WILLIAMSON COUNTY CLERK ELAINE ANDERSON, HAMILTON COUNTY
CLERK WILLIAM KNOWLES, PUTNAM COUNTY CLERK WAYNE NABORS
  AND RUTHERFORD COUNTY CLERK LISA DUKE CROWELL’S JOINT
    MOTION FOR LEAVE TO FILE A RULE 12 MOTION TO DISMISS


       Come Williamson County Clerk Elaine Anderson; Hamilton County Clerk

William Knowles; Putnam County Clerk Wayne Nabors; and Rutherford County Clerk

Lisa Duke Crowell, in their official capacities (“the County Clerks”), and pursuant to this

Court’s Order dated July 3, 2019 (Doc. 53) respectfully request that this Court grant leave




Case 2:19-cv-00049 Document 57 Filed 07/11/19 Page 1 of 5 PageID #: 348
for them to file a Rule 12 Motion to Dismiss the claims against them. The County Clerks

file this Motion prior to the Initial Case Management Conference scheduled for July 19,

2019 in hopes of facilitating the ability to incorporate timing for the filing of a Motion to

Dismiss into the Case Management Order.

        For cause, the County Clerks would show that they have no interest in any

substantive matter that is before the Court, and in fact are not proper parties to this

litigation, or are, at best, nominal parties. The County Clerks would argue that they

should be permitted to present an early motion arguing that Plaintiffs have failed to state

a claim upon which relief can be granted where the Amended Complaint does not allege

that they have taken any action, or failed to take any action, that has caused harm to

Plaintiffs.   The County Clerks would further show that Plaintiffs have offered no

justiciable claim against them and that allowing them to seek early dismissal of the

claims against them will help to expedite, rather than prolong, this litigation. Where the

County Clerks will incur attorneys fees and costs to continue defending this litigation,

and where Plaintiffs have sought attorneys fees and costs against all Defendants, without

any articulated justification as to why the County Clerks would be liable for such, an

early resolution to these claims serves not only the interests of justice as to the County

Clerks but the taxpayers in their respective counties.

        The County Clerks have conferred with all counsel pursuant to Local Rule

7.01(a)(1), and Plaintiffs’ counsel has advised that they oppose the Motion. In support

of this Motion, the County Clerks submit an accompanying Memorandum of Law.




                                 2
Case 2:19-cv-00049 Document 57 Filed 07/11/19 Page 2 of 5 PageID #: 349
                             Respectfully submitted,


                             /s/ Lisa M. Carson______________
                             Lisa M. Carson, BPR No. 14782
                             BUERGER, MOSELEY & CARSON, PLC
                             Attorney for Defendant Elaine Anderson, in her
                             official capacity as County Clerk of Williamson
                             County, Tennessee
                             306 Public Square
                             Franklin, TN 37064
                             Telephone: (615) 794-8850
                             Email: lcarson@buergerlaw.com


                             /s/_Mary Neill Southerland_______
                             Mary Neill Southerland, BPR No. 1583
                             Attorney for Defendant William Knowles, in his
                             official capacity as County Clerk of Hamilton
                             County, Tennessee
                             204 Courthouse, 625 Georgia Avenue
                             Chattanooga, TN 37402
                             Telephone: (423) 209-6150
                             Email: neills@hamiltontn.gov

                             /s/_Nicholas C. Christiansen_______
                             Nicholas C. Christiansen, BPR No. 30103
                             Attorney for Defendant Lisa Duke Crowell, in her
                             official capacity as County Clerk of Rutherford
                             County, Tennessee
                             16 Public Square North
                             Murfreesboro, TN 37133
                             Telephone: (615) 893-552
                             Email: nchristiansen@mborolaw.com


                             /s/Jeffrey G. Jones
                             Jeffrey G. Jones
                             Attorney for Defendant Wayne Nabors, in his
                             official capacity as County Clerk of Putnam County,
                             Tennessee
                             1420 Neal Street
                             Cookeville, TN 38501
                             Email: jjones@wimberlylawson.com




                                 3
Case 2:19-cv-00049 Document 57 Filed 07/11/19 Page 3 of 5 PageID #: 350
                            CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of July, 2019, a true and correct copy of the
foregoing document was electronically filed utilizing the CM/ECF system. Notice of this
filing will be sent by operation of the Court’s electronic filing system to all parties
indicated below and on the electronic filing receipt.

Rocklan W. King, III
Adams and Reese LLP
424 Church Street, Suite 2700
Nashville, TN 37219
Phone: (615) 259-1450
Email: rocky.king@arlaw.com

Lucian T. Pera
Crescent Center
6075 Poplar Avenue, Suite 700
Memphis, TN 38119
Phone: (901) 524-5278
Email: Lucian.pera@arlaw.com

Bruce E.H. Johnson
Ambika K. Doran
Robert E. Miller
Davis Wright Tremaine LLP
920 Fifth Avenue, Suite 3300
Seattle, WA 98104
Phone: (206) 622-3150
Email: brucejohnson@dwt.com
        ambikadoran@dwt.com
        robertmiller@dwt.com

Jeffrey G. Jones
Attorney for Wayne Nabors, in his official capacity as
Clerk of Putnam County, Tennessee
1420 Neal Street
Cookeville, TN 38501
jjones@wimberlylawson.com

Nicholas Christiansen
Attorney for Lisa Duke Crowell, in her official capacity as
Clerk of Rutherford County, Tennessee
16 Public Square North
Murfreesboro, TN 37133
nchristiansen@mborolaw.com



                                 4
Case 2:19-cv-00049 Document 57 Filed 07/11/19 Page 4 of 5 PageID #: 351
Mary Neill Southerland
Attorney for William Knowles, in his official capacity as
Clerk of Hamilton County, Tennessee
204 Courthouse, 625 Georgia Avenue
Chattanooga, TN 37402
neills@hamiltontn.gov

Leslie Ann Bridges
Senior Deputy and Counsel to the
Attorney General of the State of Tennessee
301 6th Avenue North
Nashville, TN 37243
Leslie.Bridges@ag.tn.gov

Jonathan David Shaub
Assistant Solicitor General to the
Attorney General of the State of Tennessee
301 6th Avenue North
Nashville, TN 37243
Jonathan.shaub@ag.tn.gov


                                             /s/Lisa M. Carson______________




                                 5
Case 2:19-cv-00049 Document 57 Filed 07/11/19 Page 5 of 5 PageID #: 352
